         Case 1:19-cv-00739-JRN Document 19 Filed 03/31/20 Page 1 of 3




                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE WESTERN DISTRICT OF TEXAS
                                 AUSTIN DIVISION

DEIDRA WYNNE                            §
                                        §
     Plaintiff ​Pro-se                  §
v.                                      §                 ​No. A-19-CV-00739-JRN
                                        §
JUBILEE ACADEMIC CENTER, INC            §
TOM KOGER, in individual capacity       §
DANIEL AMADOR, in individual capacity §
BLAKE SCHNEIDER, in individual capacity §
SAM COFER, in individual capacity       §
                                        §
     Defendants                         §




                                PLAINTIFF’S ADR REPORT

       In accordance with Local Rule CV-88 and the Court’s Scheduling Order in the above

styled and numbered civil case entered on January 14, 2020, Plaintiff respectfully submits the

following ADR Report for the Court’s consideration.

                                                ​ I.

                               Status of Settlement Negotiations

       Plaintiff produced a written offer of settlement to counsel for the defendants on February

2, 2020. The offer was refused by defendants, no further negotiation overtures were advanced,

and parties have not yet achieved resolution.
          Case 1:19-cv-00739-JRN Document 19 Filed 03/31/20 Page 2 of 3




                                                 ​II.

                       Authority Responsible for Settlement Negotiations

       Plaintiff continues, to date, as pro-se litigant in the above-referenced civil action, and is

the sole authority responsible for settlement negotiations.

                                                III.

                              Appropriateness of ADR Procedures

       Plaintiff asserts that parties should engage in good-faith efforts to resolve this dispute

through alternative means, and, in accordance with Local Rule CV-88(a)(c) agrees to participate

in any ADR method the Court regards as most appropriate to resolution of this dispute. Plaintiff

respectfully requests the Court determine both method and provider best suited to resolution of

this civil action. Plaintiff is in agreement that fees are to be shared between parties.



                                                        Respectfully submitted,

                                                        _______________________
                                                        /s/ ​Deidra Wynne
                                                        Plaintiff ​pro-se
                                                        108 Ridgewood Dr.
                                                        Georgetown, Tx 78628
                                                        512-277-0271
                                                        wynne2saywynne@gmail.com




                                                                                                       2
  Case 1:19-cv-00739-JRN Document 19 Filed 03/31/20 Page 3 of 3




                            CERTIFICATE OF SERVICE

       I hereby certify that on March 31, 2020, I electronically submitted the foregoing

document for filing with the Clerk for the U.S. District Court, Western District of Texas,

via electronic case filing system of the Court, which will send notification of same to

counsel for defendants:



Ricardo Lopez, Joseph Hoffer
SLH-Law
845 Proton Rd
San Antonio, Tx 78258
agarza@slh-law.com




                                              _______________________________
                                              /s/ Deidra Wynne
                                              Plaintiff Pro-Se




                                                                                           3
